DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received October 30, 2020 is acknowledged.

Claims 2, 3, 5-8, 10, 12-83, 88-90, 92, 96-103, 105, 108-110, 112-115, and 130-152 have been canceled.
Claims 1, 4, 9, 11, 84-87, 91, 93-95, 104, 106, 107, 111, 126-129, 153 and 154 are pending in the instant application.

Applicant’s election of the invention of group I, drawn to anti-IgE antibodies, presently claims 1, 4, 9, 11, 84-87, 91, 93-95, 111, 153 and 154 in the reply filed on October 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 104, 106, 107, and 126-129 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 30, 2020 as discussed above.

Claims 1, 4, 9, 10, 84-87, 91, 93-95, 111, 153 and 154 are under examination in this office action.

Claim Objections
Claim 11 is objected to because of the recitation of “CDR-L#.”  Based upon the teachings of the specification, it appears that the claim should properly recite “CDR-L3” and that the instant claim language is a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91 and 93 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites a markush group which includes very well-known antibody antigen binding fragments such as Fab, as well as the term “scab”.  The plain and ordinary meaning of a “scab” is dried blood found on the outside of an organism at the site of a wound and it is not clear what this term means, if anything, in relation to antibody fragments that bind to  an antigen of interest.  As such the claim is indefinite as the structure(s) that applicant is attempting to capture by the recitation of “scab” does not appear to be knowable.    
Regarding claim 93, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, does the claimed anti-IgE antibody need to be linked to a scFv that binds human albumin?


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 11, 91, 93, 94, 111, and 153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant has broadly claimed antibodies that bind an epitope in the Fc domain of human IgE defined by specifically recited amino acid residues.  The broadest claims identify the claimed antibodies only by this functional property of where the antibody binds (see for example claims 1 and 4, while other claims recite varying levels of structure which must be present within the claimed genus of antibodies, such as requiring CDRs identified by SEQ ID number or complete VH and VL defined by SEQ ID number (see for example claim 84).  To support such breadth, the specification discloses making mutations in the framework regions of omalizumab/Xolair to increase effects seen only at very high dosing with the parental antibody.  Indeed, as per lines 20-29 of page 76 of the instant specification,
We report the structure, at 3.7A resolution, of the complex between IgE-Fc and a Fab fragment derived from the therapeutic anti-IgE antibody omalizumab; we call this Fab fragment, which contains three point mutations in framework regions distal to the antigen-binding site, omalizumab Fab3. The structure reveals two omalizumab Fab3 molecules in complex with IgE-Fc, one bound to each of the two C3 domains (but only one of the Fabs bound to a C2 domain), and provides an explanation for the ability of omalizumab to inhibit the binding of IgE to both FcRI and CD23. IgE-Fc is also found to adopt a partially bent conformation in the omalizumab Fab3 complex, consistent with our earlier study using a FRET-labelled IgE-Fc, which indicated a slight unbending relative to free IgE-Fc.


The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which an antibody binds) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left 
Artisans are well aware that knowledge of a given antigen (for instance the human IgE Fc domain) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
It is noted that in many of the instant claims, applicant is attempting to claim a genus of antibodies which are defined only by where on human IgE they bind (i.e. the epitope) rather than by way of indicating any specific structural feature which is actually present in the claimed product.  As has been made clear by recent court cases as well as USPTO guidance, describing an antibody simply by what it binds is not sufficient to provide adequate written description for the recited genus. Indeed, as taught by Edwards et al., Lloyd et al., Lescar et al., and Goel et al., the number of potential antibody structures (i.e. sequences) which can bind to the same antigen is literally astronomical.  As such describing the claimed antibodies based only upon where they bind to human IgE appears to be insufficient as there is no specific structure which is reasonably correlated with these functional properties.  Other claims presently recited appear to contain sufficient structure which must be present in the claimed antibodies that is reasonably correlate with antigen binding, such as the six CDRs of part a) of claim 84 or the complete VH and VL pair recite in part b) of claim 84, and note that claim 84 is not part of the instant rejection.  Claim 11 appears superficially similar, but it omits any information concerning one of the CDRs, specifically CDR1 of the heavy chain.  Given that the art generally recognizes that all six CDRs are needed for antigen binding and that the specification does not appear to disclose data indicating that CDR1 of the heavy chain is 100% not involved (such that its sequence can be completely random and not alter binding at all) such that its structure is irrelevant for maintenance of the recited functional property of binding a particular Fc epitope of human IgE.  Further, data disclosed in the instant specification all appear to be based upon the 
Therefore, in view of the breadth of the claims artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies that bind the instant recited epitope in the Fc domain of human IgE at the time the instant invention was filed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4, 9, 91, 111, and 153 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowman et al. (US 5,994,511).
Lowman et al. disclose the humanized anti-IgE antibody known as omalizumab/Xolair as well as mutants thereof (see entire document, particularly the abstract, Figure 2, and claims).  Such antibodies are disclosed as being in a multitude of physical forms including Fabs and bispecific antibodies (see particularly columns 6-10) and as being present in pharmaceutical compositions comprising carriers (see particularly columns 52-55).  
It is noted that Lowman et al. do not disclose the precise epitope within the Fc domain of human IgE that omalizumab and its variants bind.  However, the epitope recited in the claims was elucidated via experiments done by applicant using x-ray crystallography as disclose din the instant specification.  Specifically, page 76 teaches:  
We report the structure, at 3.7A resolution, of the complex between IgE-Fc and a Fab fragment derived from the therapeutic anti-IgE antibody omalizumab; we call this Fab fragment, which contains three point mutations in framework regions distal to the antigen-binding site, omalizumab Fab3. The structure reveals two omalizumab Fab3 molecules in complex with IgE-Fc, one bound to each of the two C3 domains (but only one of the Fabs bound to a C2 domain), and provides an explanation for the ability of omalizumab to inhibit the binding of IgE to both FcRI and CD23. IgE-Fc is also found to adopt a partially bent conformation in the omalizumab Fab3 complex, consistent with our earlier study using a FRET-labelled IgE-Fc, which indicated a slight unbending relative to free IgE-Fc.

As such the epitope of IgE that is bound by omalizumab as well as any of the mutants made by applicants does not appear to be different even though the framework mutations enhance accelerated dissociation of IgE from FcRI.  Indeed, page 77 explicitly states:
The nature of the interaction of omalizumab Fab3 with the IgE-Fc/FcRI complex provides insights into the mechanism of accelerated dissociation. This phenomenon was first reported for a DARPin and subsequently for omalizumab20’21, the latter at substantially greater concentrations than those used therapeutically22, and is now shown here for omalizumab Fab fragments. We further demonstrate that the dissociation occurs only after first binding of the second (lower affinity) omalizumab Fab3 molecule. Stated another way, a tetramolecular complex -(omalizumab Fab3)2/IgE-Fc/FcRIa - must be formed for significant accelerated dissociation to occur.

Thus the actual binding site is not different when comparing the starting omalizumab antibody to the mutants made by applicant.
Therefore the prior art anticipates the instant claimed invention.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 91, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Lowman et al. (US 5,994,511) in view of Adams et al. (WO 2013/068571).  
The inventions of Lowman et al. have been discussed earlier in this office action and while Lowman et al. teach omalizumab and omalizumab variants, including in a 
Adams et al. disclose making bispecific antibodies wherein a therapeutic antibody of choice is joined to an anti-albumin antibody so that binding of the anti-albumin moiety serves to increase the  half life of the bispecific antibody complex upon administration to a patient (see entire document, particularly the abstract, claims, and page 3).  Notably, antibodies that bind IgE are specifically indicated as being joined to the anti-albumin antibodies of Adams et al., and such anti-albumin antibodies are taught as being scFv (see particularly page 4).  Notably, Adams et al disclose an anti-albumin scFv which is 100% identical in sequence to SEQ ID NO:150 of the instant specification, a construct which as per page 121 of the instant specification comprises all of SEQ ID NOs:151-157 (see enclosed sequence alignment).     
Therefore, it would have been obvious to an ordinary artisan at the time the instant application was filed to make a bispecific antibody comprising omalizumab and its variants with a scFv that binds albumin.  Motivation to do some comes from the fact that Lowman disclose their constructs as being present in bispecific form and Adams et al. explicitly teach that anti-IgE antibodies are to be joined to anti-albumin antibodies.  Artisans would have been motivated to do so in order to gain the disclosed advantage of increased serum half life that the bispecific antibody constructs is expected to enjoy due to it binding serum albumin as is taught by Adams et al.  Artisans would have a reasonable expectation of success in making such a construct due to the high level of skill in the art concerning molecular biology techniques as amply evidenced by the working examples of Adams et al.

Claim Objections
Claim 95 is objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.



Claims 84-87 and 154 are allowable.
It should be noted that while the claims recite anti-IgE antibodies comprising CDR sequences based upon the well known prior art antibody omalizumab, CDR2 of the VL contains a single acid mutation which does not appear to be obvious in view of the prior art (see for example Figure 2 of US 5,994,511 and note that instant SEQ ID NO:50 contains an S to D mutation relative the omalizumab sequence at residue 56 of the VL (see also pages 90-94 of the instant specification)).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644